DISMISS; Opinion issued April 3, 2013




                                          S  In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas

                                       No. 05-12-01268-CV

                               SYLVIA JACKSON, Appellant
                                         V.
                             WELLS FARGO BANK, NA, Appellee
                         On Appeal from the County Court at Law No. 5
                                     Dallas County, Texas
                            Trial Court Cause No. CC-12-004678-E

                                  MEMORANDUM OPINION
                   Before Chief Justice Wright, and Justices Lang-Miers and Lewis
                                  Opinion by Chief Justice Wright
       On February 18, 2013, appellant filed a notice of nonsuit. In her notice she states she is

nonsuiting all of her claims on appeal. We treat appellant’s notice of nonsuit as a motion to

dismiss the appeal and GRANT appellant’s motion. We DISMISS this appeal. See TEX. R.

APP. P. 42.1(a).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE



121268F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

SYLVIA JACKSON, Appellant                          On Appeal from the County Court at Law
                                                   No. 5, Dallas County, Texas
No. 05-12-01268-CV        V.                       Trial Court Cause No. CC-12-004678-E.
                                                   Opinion delivered by Chief Justice Wright.
WELLS FARGO BANK, NA, Appellee                     Justices Lang-Miers and Lewis participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee WELLS FARGO BANK, NA recover its costs of this
appeal from appellant SYLVIA JACKSON.


Judgment entered April 3, 2013.




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–